PER CURIAM.
It appearing that the Board of Commissioners of the Utah State Bar filed its re*130port on May 4, 1966, as to the investigation and findings of the disciplinary proceedings brought against John Elwood Dennett, said Commission recommending his disbarment; that thereafter, on May 24, 1966, Mr. Den-nett, by counsel filed with this Court a Petition for Remand of the matter to the Bar Commission on the basis that Mr. Dennett was denied due process for the reason that he as an accused had not been given an opportunity to be heard by the Commission before the latter’s recommendation; that hearing thereon was had before the Court on June 6, 1966; that thereafter, on June 6, 1966, the matter was returned to the Bar Commission with a request that such an opportunity be granted; that thereafter, in response to such request, the Bar Commission, all but’ one member present, afforded such opportunity and heard Mr. Dennett and his counsel on June IS, 1966, at Park City, Utah, and after considering the arguments presented, returned the matter to this Court, reaffirming the original recommendation; that thereafter, on July 7,1966, Mr. Dennett filed a petition objecting to the Bar Commission’s action, requesting, for medical reasons, a suspension, rather than disbarment; that thereafter on July 22, 1966, Mr. Den-nett filed a Petition for Review, without -waiving the Petition of July 7, 1966; that the foregoing petitions were argued to the Court by counsel for Mr. Dennett and for the Bar Commission, at the termination of which argument counsel for both sides stipulated in writing as follows:
It is hereby stipulated by counsel for Mr. Dennett and for the State Bar Commission that following the hearing of this matter this day the matter is submitted for plenary review by the Supreme Court upon the record before the Court, the arguments which were made before the Board of Bar Commissioners at Park City (June IS, 1966) being submitted together with oral arguments made this day as the arguments of the matter before the Court.
Having heard the arguments, reviewed the matter and the pleadings, it is ordered that the recommendation of the Utah Bar Association be sustained, and it is ordered and adjudged that Mr. John Elwood Dennett be, and he is, disbarred from the practice of law in the State of Utah, and that his name be, and hereby is, stricken from the roll of Attorneys of the State of Utah.